~WM¥~VN¢Id. Although the Board of Veterans Appeals remanded plaintiff 5 claim to the
Regional Ofﬁce in Montgomery, Alabama “for further evaluation,” id. at 1-2, the Regional
Ofﬁce has yet to comply, id. at 2. Petitioner demands a writ of mandamus “to compel the
respondents to undertake such actions and efforts required to resolve the matter as to their failure
to complete their evaluation of [petitioner] as to his claim of eligibility for Total Disability

Individual Unemployability.” Id. at 4.

The Secretary of Veterans Affairs “shall decide all questions of law and fact necessary to

a decision by the Secretary under a law that affects the provision of benefits by the Secretary to

kauwmv We . , a s

veterans or the dependents or survivors of veterans.” 38 U.S.C. § 511(a). The Secretary’s
decision “to any such question shall be ﬁnal and conclusive and may not be reviewed by any
other ofﬁcial or by any court, whether by an action in the nature of mandamus or otherwise.” Id.
Therefore, this federal district court does not have jurisdiction over matters relating to veterans
beneﬁts or the manner in which such claims are handled See Price v. United States, 228 F.3d
420, 421-22 (DC. Cir. 2000) (per curiam) (“As amended by the Veterans Judicial Review Act . .
. , the Veterans’ Beneﬁts Act of 1957 . . . precludes judicial review in Article III courts of
[Veterans Administration] decisions affecting the provision of veterans’ benefits”), cert. denied,
534 US. 903 (2001); Beamon v. Brown, 125 F.3d 965, 974 (6th Cir. 1997) (dismissing for lack
of subject matter jurisdiction plaintiffs’ challenge to constitutionality of procedures by which

Regional Ofﬁce and Board of Veterans Appeals adjudicate claims for beneﬁts).
The Court will dismiss the complaint for lack of subject matter jurisdiction. An Order is

/ a '
w? a 4/
United Sta es District Judge

issued separately.

DATE: